169 P.3d 1278 (2007)
215 Or. App. 488
STATE of Oregon, Plaintiff-Respondent,
v.
Sharla Lynn WELLS, Defendant-Appellant.
02102355; A124511.
Court of Appeals of Oregon.
Submitted on Remand August 16, 2007.
Decided October 17, 2007.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Eric Johansen, Senior Deputy Public Defender, Office of Public Defense Services, for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Assistant Attorney General, for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ROSENBLUM, Judge.
PER CURIAM.
This case is before us on remand from the Oregon Supreme Court, after that court vacated our affirmance of defendant's conviction for possession of a controlled substance, former ORS 475.992. State v. Wells, 208 Or.App. 480, 144 P.3d 1077 (2006), vac'd and rem'd, 343 Or. 159, 164 P.3d 1160 (2007).
The facts of this case do not differ in any significant way from those in State v. Marroquin, 215 Or.App. 330, 168 P.3d 1246 (2007), in which we reversed and remanded convictions due to the erroneous admission of laboratory reports in violation of Article I, section 11, of the Oregon Constitution. Accordingly, we do the same in this case.
Reversed and remanded.